Citation Nr: 1124762	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-34 946	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 14, 1988, rating decision which denied a claim of service connection for retinitis pigmentosa.

2.  Entitlement to an effective date prior to February 5, 2004, for the grant of service connection for retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother







INTRODUCTION

The Veteran had active service from January 1966 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that there was no CUE in a July 14, 1988, rating decision (which denied a claim for service connection for retinitis pigmentosa), and which granted service connection for retinitis pigmentosa (on a basis other than CUE).  In that decision, the RO assigned an effective date of February 5, 2004 for service connection.  In March 2005, the RO denied the Veteran's claim of entitlement to an effective date prior to February 5, 2004, for the grant of retinitis pigmentosa ("earlier effective date claim").  

The Veteran appealed the issue of an earlier effective date for service connection, to include on the basis of CUE in the July 1988 RO decision.  In April 2008, the Board denied the claims.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011, the Court, in a single-judge memorandum decision, affirmed the Board's decision.  In February 2011, the Veteran filed a motion for reconsideration by a panel.  In May 2011, the Court retained jurisdiction over the matter, withdrew the January 2001 memorandum decision and remanded the claims.  

In June 2006, the Veteran requested an RO hearing which was held in December 2006.  The Veteran also testified before the undersigned Acting Veterans Law Judge in December 2007.  A transcript of this hearing has been associated with the record.  


FINDINGS OF FACT

1.  In an unappealed July 1988 rating decision, the RO denied service connection for retinitis pigmentosa.  

2.  In June 2004, the RO created a pre-decisional document which indicated that there was CUE in the July 1988 RO decision, which denied a claim for service connection for retinitis pigmentosa; this pre-decisional document was not provided to the appellant in the regular course of business as a decisional document.   

3.  The June 2004 document is "authentic" only to the extent that it was created by VA employees in the normal cause of their employment.   

4.  In January 2005, the RO determined that there was no CUE in the July 14, 1988, rating decision; however, the RO granted service connection for retinitis pigmentosa on a basis other than CUE, and assigned an effective date for service connection of February 5, 2004.  

5.  The Veteran's claim for service connection for retinitis pigmentosa, based on a claim of CUE in a July 1988 RO rating decision, was not subject to an invalid extraordinary awards procedure.  


CONCLUSION OF LAW

The Veteran's claim for service connection for retinitis pigmentosa was not subject to an invalid extraordinary awards procedure.  38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. § 3.103 (2004); Military Order of the Purple Heart of the USA v. Sec'y of Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 2009); MacKlem v. Shinseki, 24 Vet. App. 63 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This supplemental decision is promulgated to comply with a May 27, 2011 Order of the Court, to determine: 1) whether or not a June 2004 document, submitted by the Veteran, which indicates that the RO determined that there was clear and unmistakable error (CUE) in a July 1988 rating decision, which had denied a claim for service connection for retinitis pigmentosa, is authentic, and 2) whether or not this CUE claim was subject to an invalid extraordinary awards program (EAP).  


I.  Background

In July 1988, the RO denied a claim for service connection for retinitis pigmentosa.  A notice of disagreement was submitted in August 1988.  There was no appeal, and the RO's July 1988 decision became final.  See 38 U.S.C.A. § 7105(c).  

On February 5, 2004, the Veteran filed a CUE claim in which he asserted that the RO's July 1988 rating decision was CUE.  In June 2004, the Veteran also filed to reopen his claim based on the submission of new and material evidence.  

In correspondence to his Congressman, received in January 2005, the Veteran stated that he had been advised over the phone by RO personnel that a favorable decision had been made as to his claim, and that the amount (in excess of $500,000) was being tabulated.  The letter indicates that the grant was on the basis of CUE.  He expressed frustration that an award letter had not yet been issued.  

In late 2004, the claims file was sent to New Orleans for an opinion from a VA regional counsel.  A legal opinion was obtained in December 2004.  That same month, the RO requested that the Veteran be afforded an examination, and that an etiological opinion be obtained.  

In January 2005, the Veteran was afforded an examination, and an etiological opinion was obtained that was favorable to the Veteran's claim.  

In January 2005, the RO denied the Veteran's CUE claim, and granted the claim on a basis other than CUE (i.e., under 38 C.F.R. § 3.303).  This decision was signed by two RO personnel, specifically, a rating officer, and a decision review officer (one of these RO personnel, the rating specialist, also signed the June 2004 document in issue).  The effective date for service connection that was assigned was February 5, 2004, which was commensurate with the date of receipt of the Veteran's application to reopen his claim.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  

The Veteran filed a notice of disagreement on the issue of entitlement to an earlier effective date for service connection.  In March 2005, the RO denied the claim.  

The Veteran appealed the issue of entitlement to an effective date prior to February 5, 2004 for service connection for retinitis pigmentosa, to include the issue of entitlement to an earlier effective date based on CUE in the RO's July 1988 decision.  In April 2008, the Board denied both of the claims.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011, the Court, in a single-judge memorandum decision, affirmed the Board's April 2008 decision.  

In February 2011, the Veteran filed a motion for reconsideration by a panel.  In an Order, dated May 27, 2011, the Court retained jurisdiction over the matter and withdrew the January 2011 decision but remanded the claims.  The Court remanded the issues in order for the Board to make determinations as to: 1) whether or not a June 2004 document, submitted by the Veteran, is authentic (this document indicates that the there was CUE in the RO's July 1988 rating decision).  Second, the Board was directed to determine whether or not the Veteran's CUE claim was subject to an invalid extraordinary awards program (EAP).  


II.  Analysis

With regard to the first question in the Court's May 2011 Order, the Board notes that the June 2004 document was not of record at the time of the Board's April 2008 decision.  This document was first submitted by the Veteran in June 2005.  This document appears to be a document created by the RO, and shows that it was signed by three RO personnel (a rating specialist, a decision review officer, and a "coach" (signing on behalf of the Chief, Veteran's Service Center)), who determined that the July 1988 decision, which denied service connection for retinitis pigmentosa, was CUE.  There is nothing in the appearance of this document to indicate that it is a fabrication, and the names of the VA employees and their signatures appear consistent with other RO decisions in the claims file.  The Board therefore finds that the June 2004 document is "authentic" in so far as it was created by VA employees in the normal cause of their duties.  

The second question is whether or not the Veteran's CUE claim was subject to an invalid Extraordinary Awards Program (EAP).  

Under 38 C.F.R. § 3.103(c)(2);

The purpose of a hearing is to permit the claimant to introduce into the record, in person, any available evidence which he or she considers material and any arguments or contentions with respect to the facts and applicable law which he or she may consider pertinent.  All testimony will be under oath or affirmation.  The claimant is entitled to produce witnesses, but the claimant and witnesses are expected to be present.  The Veterans Benefits Administration will not normally schedule a hearing for the sole purpose of receiving argument from a representative.  It is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  To assure clarity and completeness of the hearing record, questions which are directed to the claimant and to witnesses are to be framed to explore fully the basis for claimed entitlement rather than with an intent to refute evidence or to discredit testimony.  In cases in which the nature, origin, or degree of disability is in issue, the claimant may request visual examination by a physician designated by VA and the physician's observations will be read into the record.  

In Military Order of the Purple Heart of the USA v. Sec'y of Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 2009), the Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision finding that the EAP was invalid.  In discussing the history of the EAP, the Federal Circuit noted:

On August 27, 2007, the VA issued a directive to "All VA Regional Offices" by Fast Letter 07-19, "Subject: Procedures for Handling Extraordinary Awards." The letter is from the Director of the C & P, and requires that all regional office decisions awarding a lump sum of $250,000 or more, or having a retroactive effective date of eight years or more, shall be sent to the C & P Director for "final determination."  Fast Letter 07-19 states that if the C & P Service determines that the award is "improper" it will provide "specific corrective action."  The Fast Letter directs that regional office decisions granting Extraordinary Awards shall not be disclosed to the veteran or his representative, that the claimant is not to be informed that the C & P review occurred, and that the claimant is not to be informed if the C & P Service reduced the original award.  The C & P Service Bulletin describes this procedure as "new C & P policy."

On August 14, 2008, while this petition was pending, the VA replaced Fast Letter 07-19 with Fast Letter 08-24.  Fast Letter 08-24 requires the same C & P review of the same large awards, by the same procedure as in Fast Letter 07-19, but instead of calling the decisions of the regional offices "initial rating decisions," they are called "draft rating decisions," and the C & P review is not called an "administrative review," but "pre-promulgation review."  The procedure is unchanged.  The letter still requires that the claimant not be informed of any C & P review, that there is no hearing before the C & P decision-maker, and the claimant is not informed of any reduction of the award decision of the regional office.  At the oral argument in this court, counsel for the VA stated that the practices and procedures of Fast Letter 08-24 did not change those of Fast Letter 07-19.

Id. at 1295.  

The Federal Circuit noted that the RO had sent the Veteran's claims file to VA's C & P (Compensation and Pension) Service in Washington D.C., in order to obtain a determination that was to be issued in the name of the regional office, and that a veteran therefore had "no way of knowing what persuaded an unidentified decision-maker to reduce the award that was made by the persons before whom the hearing was held."  The Federal Circuit held that the EAP was not implemented in compliance with the requirements of the Administrative Procedure Act (5 U.S.C. § 706(A)), that it did not provide the "in person" interaction as required by 38 C.F.R. § 3.103(c)(2), and that it did not afford appellants "an opportunity to respond to the concerns of the deciding official, whose decisional authority is removed from the regional office."  

In MacKlem v. Shinseki, 24 Vet. App. 63 (2010), the Court of Appeals for Veterans Claims issued a decision regarding the effect on claims that had been subject to the now-invalid EAP.  The Court held that all adjudicative actions by VA after the decision that had been subjected to the EAP were void.  Therefore, for all intents and purposes, the subsequent actions did not occur.  Accordingly, the Court held that the only proper remedy was to place the appellant in the position he was in prior to the EAP, that is, in receipt of a favorable decision, even if that position was erroneous.  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior final RO decision will be accepted as correct unless CUE can be shown. 38 C.F.R. § 3.105(a).  

The Board observes the following criteria to determine whether CUE occurred in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE requirements); Sorakubo v. Principi, 16 Vet. App. 122 (2002).   

The Board finds that the Veteran's claim for service connection for retinitis pigmentosa based on CUE was not subject to an invalid extraordinary awards procedure.  

As an initial matter, to the extent that the June 2004 document indicated that there was CUE in the July 1988 decision, the stated rationale does not support such the conclusion.  Briefly stated, the Veteran's medical history showed that he wore glasses upon entrance into service, with no other eye pathology or visual defects noted.  Upon separation from service, in September 1973, a visual examination noted that there were irregular visual fields, but no pathology.  The earliest evidence of a diagnosis of retinitis pigmentosa was dated in 1982.  At the time of the RO's July 1988 decision, there was no competent evidence to show that the Veteran had been diagnosed with retinitis pigmentosa prior to service, or during service, nor was there a competent opinion of record to show that retinitis pigmentosa preexisted service, that it was incurred/first manifested during service, or that it was aggravated by service.  In addition, refractive error was not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (1988).  Given the foregoing facts, the conclusion in the June 2004 document, that the July 1988 RO decision was CUE merely because there was an increase in visual field deficits during service, was not warranted. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

In any event, the EAP was in effect from August 2007 to August 2008, at which time Fast Letter 08-24 was rescinded.  The June 2004 document in issue is therefore dated over three years prior to the establishment of the EAP.  The Board is unaware of any other adjudicatory process that was in effect prior to the EAP, and under which the Veteran's claim was decided, that has been declared invalid.  

Furthermore, there is nothing to indicate that the Veteran's CUE claim was adjudicated under an "EAP-like" process.  In this regard, the Federal Circuit's concerns in Military Order of the Purple Heart are not shown to be present.  It is unclear how the Veteran obtained the June 2004 RO draft document.  This document does not bear a date stamp, or any other indication, to show that it was ever mailed to the Veteran, nor does the Veteran contended that he received this document in the regular course of business as a decisional document.  See 38 U.S.C.A. § 5104.  This document is not accompanied by a cover letter, nor does it contain any indication that it notified the Veteran of his appellate rights.  See 38 C.F.R. § 19.25 (2010).  In short, there is nothing to show that this document was provided to the appellant in the regular course of business as a decisional document.  In this regard, the Veteran has stated that he was advised that his claim had been granted during telephone conversations with RO personnel in June 2004.  See Veteran's letters, received in January 2005 and August 2010.  In his January 2005 letter to his Congressman, he clearly expressed frustration that an award letter had not been received.  The fact that VA did not transmit the June 2004 provisional document to the Veteran in the normal course of business is a clear indication that VA did not intend the June 2004 document to be a final decision.  

In addition, contrary to the situation in Military Order of the Purple Heart, there is nothing to show that the RO ever sent the Veteran's claim to the C & P Service (or any other outside decision-maker), and nothing to show that the RO otherwise sought or obtained a determination from any other decision maker (whether issued in the name of the regional office or otherwise).  The evidence shows that the Veteran's claim was adjudicated only by RO personnel, specifically, the January 2005 grant of his claim was signed by two RO personnel.  He is therefore not shown to have been denied "in person" interaction with the deciding officials, as required by 38 C.F.R. § 3.103(c)(2).  

In summary, in June 2004, the Veteran's CUE claim was apparently written up as a grant by RO personnel in a draft decisional document.  However, a decision was not provided to the appellant in the regular course of business at that time, and the rationale for the CUE determination in that document was flawed.  Rather than issue a decision, it appears that someone in the RO's decision-making chain of authority determined that additional development needed to be undertaken.  This additional development included obtaining an advisory legal opinion from VA regional counsel.  In her December 2004 legal opinion, the VA regional counsel stated, "Prior to reaching a final decision about whether there was CUE in the prior rating decision, the Regional Office should review the entire medical record and determine whether the evidence shows that retinitis pigmentosa was incurred or aggravated during service.  Review should be based on the record and law that existed when the decision was made."  She discussed general legal principles, and her opinion clearly shows that she did not suggest, let alone conclude, a specific outcome for the CUE claim.  

The other development undertake by the RO included affording the Veteran an examination, and obtaining an etiological opinion.  The additional development conducted subsequent to June 2004 resulted in the grant of the Veteran's claim in January 2005, on a basis other than CUE.  The January 2005 rating decision was signed by two RO personnel.  Although the basis of the grant resulted in a smaller monetary award than would have otherwise been the case, the evidence indicates that the decision-making authority stayed with the RO at all times.  There is no evidence to show that the deciding officials' decisional authority was removed from the regional office, or to show that the Veteran was denied "in person" interaction with the deciding officials.  See 38 C.F.R. § 3.103(c)(2).  Finally, the Board points out that while the Veteran apparently received some incorrect information from RO personnel over the phone in June 2004, who told him that his claim had been granted, "bad advice" from VA personnel is not a basis for an award of benefits.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice would not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Based on the foregoing, the Board finds that the June 2004 document is authentic insofar as it was created by VA personnel in the regular course of business, but that it was not provided to the appellant in the regular course of business as a decisional document, and that the Veteran's claim for service connection for retinitis pigmentosa, on the basis of CUE in a July 1988 RO rating decision, was not subject to an invalid extraordinary awards procedure.  

ORDER

The June 2004 document is authentic; the Veteran's claim for service connection for retinitis pigmentosa, on the basis of CUE in a July 1988 RO rating decision, was not subject to an invalid extraordinary awards procedure.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


